DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election of Species 2 (as depicted in Fig. 2) in the reply filed on 11/22/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant, in the reply, indicated that claims 1-5 and 8-15 are readable on the elected Species 2.  However, after a full review of the instant application, it is noted that claim 9 contains limitation(s) drawn to non-elected Species 3 (as depicted in Fig. 3); accordingly, claim 9 is withdrawn from further consideration as being drawn to a non-elected invention.
	Claims 6-7 and 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Claims 1-5, 8 and 10-15 are being treated on the merits.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract exceeds 150 words.  In addition, the abstract recites a plurality of reference numerals of the drawings which can be implied.
Specification
The disclosure is objected to because of the following informalities:
In para. 058, "Fig. 6" appears to read "Fig. 7" as the paragraph describes features depicted in Fig. 7.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to as it sets forth a plurality of elements; however, the plurality of elements are not separated by a line indentation.  37 CFR 1.75(i) and MPEP 608.01(m) require each element or step of the claim should be separated by a line indentation. 
Claims 1-5, 8 and 10-15 contain a plurality of claim limitations lacking proper antecedent basis. Please refer to MPEP 2173.05(e) for guidance on providing proper antecedent basis for claim limitations. Briefly, to establish proper antecedent basis, the first time a claim limitation is recited it should generally be preceded by either the word "a" or "an" (e.g. "a zone"). Subsequent references to that claim limitation should generally be preceded by either the word "said" or "the" (e.g. "the zone"). Antecedent basis problems in the claims are often drafting oversights that are easily corrected and do not result in rejections under 35 USC 112(b) for indefiniteness (see MPEP 2173.0S(e)). Such instances of antecedent basis problems in the claims are covered here under the "Claim Objections" heading. 
Claims 1-2, 5, 8, 10 and 12-13 are objected to because of the following informalities:
In claim 1, lines 7-8, "the worn state" should read "a worn state";
In claim 1, lines 9, "the sole" should read "a sole";
In claim 2, line 2, "wherein the worn state" appears to read "wherein in the worn state";
In claim 2, line 3, "the side" should read "a side";
In claim 2, line 4, "the upper side" should read "an upper side";
In claim 5, line 5, "the side" should read "a side", "the lower leg" should read "a lower leg", and "the front side" should read "a front side";
In claim 5, line 6, "the shinbone" should read "a shinbone";
In claim 8, line 4, "the longitudinal and/or transverse direction" should read "a longitudinal and/or transverse direction";
In claim 10, line 2, "the knitted fabric edges" appears to read "two knitted fabric edges";
In claim 12, line 3, "the longitudinal direction" should read "a longitudinal direction";
In claim 13, line 2, "the compressive pressures" should read "compressive pressures".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites the phrase "in particular", which renders the claim indefinite.  It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 8 recites the term "preferably", which renders the claim indefinite.  It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 15 recites the term "in particular", which renders the claim indefinite.  It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 8, 10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US 1,434,941 A).
Regarding claim 1, Boyd discloses a leg garment (a stocking; fig. 1; page 2, ll. 86-93; claim 1), comprising a flat-knitted basic knitted fabric part (an integrated knitted fabric part comprising a first blank of leg 1 and foot top 2, and a second blank of foot bottom 3 and heel 4; figs. 1, 3; page 2, ll. 93-96; page 3, ll. 49-56. claim 1) forming at least one foot part (foot top 2, foot bottom 3 and heel 4; figs. 1, 3; page 2, ll. 93-96; page 3, ll. 49-56. claim 1), with at least one first functional zone (heel 4; figs. 1, 3; page 3, ll. 49-56) which is knitted into the basic knitted fabric part (in the second blank; fig. 3; page 3, ll. 49-56) and which is formed to accommodate a heel of a foot (figs. 1, 3; page 3, ll. 49-56), 
wherein the flat-knitted basic knitted fabric part is sewn together by means of a longitudinal seam (seams 7, 9 and 10 together forming a longitudinal seam running from leg 1 to toe point 20; figs. 1-2; page 2, ll. 114-125; page 3, ll. 119-128) to form a tubular knitted fabric (figs. 1-2; page 2, ll. 114-125), 
wherein the at least one first functional zone is knitted into the basic knitted fabric part in such a manner that in the worn state of the leg garment, the longitudinal seam connecting the basic knitted fabric part is arranged outside the sole of the foot at least in a heel area (see annotated fig. 1).
Regarding the limitation "flat-knitted", this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113, I.  In this case, both the first blank and the second blank are flat knit pieces, which are the same as flat-knitted pieces, therefore meet the structural requirements of the limitation. 
Regarding claim 2, Boyd discloses the leg garment according to claim 1, and further discloses wherein in the worn state of the leg garment, the longitudinal seam extends medially or laterally on the side of the foot (see fig. 1).  
Regarding claim 3, Boyd discloses the leg garment according to claim 1, and further discloses wherein the flat-knitted basic knitted fabric part additionally forms a toe part (see annotated fig. 1), wherein the toe part is sewn together by means of a transverse seam (a portion of seam 10 in the toe part; see annotated fig. 2) to form a closed toe cap (see annotated fig. 1).  
Regarding claim 4, Boyd discloses the leg garment according to claim 3, and further discloses wherein the longitudinal seam of the foot part and the transverse seam of the toe part are formed as a continuous seam (see annotated fig. 2).  
	Regarding claim 5, Boyd discloses the leg garment according to claim 1, and further discloses wherein the flat-knitted basic knitted fabric part additionally forms a lower leg part (leg 1; figs. 1-2; page 2, ll. 93-96), and wherein in the worn state of the leg garment, the longitudinal seam extends medially or laterally on the side of the lower leg (see figs. 1-2).  
Regarding claim 8, Boyd discloses the leg garment according to claim 1, and further discloses wherein the flat-knitted basic knitted fabric part has at least one second functional zone (foot top 2; fig. 1; page 2, ll. 93-96) which is knitted into the basic knitted fabric part (fig. 1; page 2, ll. 93-96).  
Regarding claim 10, Boyd discloses the leg garment according to claim 1, and further discloses wherein knitted fabric edges (an upper edge and a lower edge; see annotated figs. 1-2) of the flat-knitted basic knitted fabric part, which extend between a knitted fabric beginning and a knitted fabric end (two selvage edges 6; see fig. 2; page 2, ll. 113-119) and are situated opposite one another (see fig. 2), are asymmetrical to one another (see annotated figs. 1-2).
Regarding claim 14, Boyd discloses the leg garment according to claim 1, and further discloses wherein the leg garment is formed in one piece or in multiple pieces (in a first blank and a second blank as discussed for claim 1, therefore in multiple pieces; figs. 1-2).  
Regarding claim 15, Boyd discloses the leg garment according to claim 1, and further discloses wherein the leg garment is a stocking (a stocking; figs. 1-2; page 2, ll. 93-96).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 1,434,941 A) in view of Bauerfeind (CA 3064498 A1).
Regarding claim 11, Boyd discloses the leg garment according to claim 1. Boyd does not explicitly disclose wherein the flat-knitted basic knitted fabric part is formed by one or more stitch-forming basic knitting threads and at least one inserted weft thread.  However, Bauerfeind in an analogous art teaches a leg garment (a stocking 100; fig. 1; page 12, ll. 16-18; claim 1) comprising a basic knitted fabric part (fig. 1; page 1, ll. 24-30; claim 1), wherein the basic knitted fabric part is formed by one or more stitch-forming basic knitting threads (a knitting thread; page 4, ll. 16-19; page 9, ll. 28-30; page 10, ll. 1-5) and at least one inserted weft thread (a weft thread; fig. 8; page 4, ll. 16-19; page 10, ll. 1-5; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flat-knitted basic knitted fabric part as disclosed by Boyd, with wherein the flat-knitted basic knitted fabric part is formed by one or more stitch-forming basic knitting threads and at least one inserted weft thread as taught by Bauerfeind, in order to provide compression in certain zones of the fabric part thereby being capable of creating improved function of the venous system and tissue stabilization.
Regarding claim 12, Boyd discloses the leg garment according to claim 1.  Boyd does not explicitly disclose wherein the flat-knitted basic knitted fabric part has a gradual compression curve in the longitudinal direction of the knitted fabric of the leg garment.  However, Bauerfeind in an analogous art teaches a leg garment (a stocking 100; fig. 1; page 12, ll. 16-18; claim 1) comprising a basic knitted fabric part (fig. 1; page 1, ll. 24-30; claim 1), wherein the basic knitted fabric part has a gradual compression curve in a longitudinal direction of the knitted fabric of the leg garment (fig. 1; page 11, ll. 11-18; page 12, ll. 4-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flat-knitted basic knitted fabric part as disclosed by Boyd, with wherein the knitted fabric part has a gradual compression curve in the longitudinal direction of the knitted fabric of the leg garment as taught by Bauerfeind, in order to provide graduated compression in certain zones of the fabric part thereby being capable of creating improved function of the venous system and tissue stabilization.
Regarding claim 13, Boyd and Bauerfeind, in combination, disclose the leg garment according to claim 12.  Boyd does not disclose wherein compressive pressures generated by the flat-knitted basic knitted fabric part are between 10 and 60 mmHg in an ankle area of the leg garment and between 5 and 50 mmHg in a calf region.  However, Bauerfeind teaches wherein compressive pressures generated by the basic knitted fabric part are between 10 and 60 mmHg in an ankle area (2.57 kpa, i.e., 19.28 mmHg at the measurement point B of the ankle; page 11, ll. 11-18; page 12, ll. 4-9, 16-19) of the leg garment and between 5 and 50 mmHg in a calf region (1.55 kpa, i.e., 11.63 mmHg at the measurement point C of the calf; page 11, ll. 11-18; page 12, ll. 4-9, 16-19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the leg garment as disclosed by Boyd, with wherein compressive pressures generated by the flat-knitted basic knitted fabric part are between 10 and 60 mmHg in an ankle area of the leg garment and between 5 and 50 mmHg in a calf region as taught by Bauerfeind, in order to provide desired compression levels in certain zones of the fabric part thereby being capable of creating improved function of the venous system and tissue stabilization in the calf and ankle areas of a user.

    PNG
    media_image1.png
    872
    754
    media_image1.png
    Greyscale

Annotated Figs. 1-2 from US 1,434,941 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Kisby (GB 2316418 A) and Matsumura (JPH 11350203 A) can also be used as 102 references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732